Citation Nr: 1003745	
Decision Date: 01/26/10    Archive Date: 02/16/10

DOCKET NO.  07-31 026A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a pleural abnormality, 
to include as due to exposure to asbestos and/or herbicides.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

K. McDonald, Associate Counsel 




INTRODUCTION

The Veteran served on active duty in the United States Navy 
from July 1957 to January 1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida which denied entitlement to the 
benefit currently sought on appeal.

The Veteran requested a personal hearing before the Board in 
October 2007.  In February 2008, however, he withdrew that 
request in writing.  Therefore, the Board will proceed with 
the appeal.  See 38 C.F.R. § 20.704 (2009). 


FINDINGS OF FACT

1.  It is as likely as not that this Veteran was exposed to 
asbestos during his naval career. 

2.  A currently diagnosed disability manifested by pleural 
thickening is not demonstrated by the record.


CONCLUSION OF LAW

A chronic acquired disability of the lungs, claimed as a 
pleural abnormality, was not incurred or aggravated in the 
Veteran's active duty service; nor may it be so presumed.  
38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2009).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326 (2009).  

In correspondence dated in April 2006, the agency of original 
jurisdiction (AOJ) satisfied its duty to notify the Veteran 
under 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2009) and 
38 C.F.R. § 3.159(b) (2009).  Specifically, the AOJ notified 
the Veteran of information and evidence necessary to 
substantiate the claim for service connection for a pleural 
abnormality, to include a description of the information and 
evidence that VA would seek to provide, and that which the 
Veteran was expected to provide.  The Veteran was further 
notified of the process by which initial disability ratings 
and effective dates are established.  This pre-adjudicatory 
notice fully complies with applicable regulations and case 
law.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VA has also done everything reasonably possible to assist the 
Veteran with respect to his claim for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) 
(2009).  Service treatment records have been associated with 
the claims file.  All identified and available treatment 
records have been secured.  The Veteran has been medically 
evaluated and a medical opinion has been sought in 
conjunction with his claim.  The duty to assist has been 
fulfilled. 

Service Connection

The Veteran seeks service connection for a pleural 
abnormality which he contends is a result of his military 
service.  In order to establish direct service connection, 
three elements must be established.  There must be medical 
evidence of a current disability; medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and competent evidence of 
a nexus between the claimed in-service disease or injury and 
the current disability.  See 38 C.F.R. § 3.303 (2009); 
Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Barr 
v. Nicholson, 21 Vet. App. 303, 308 (2007) (holding that the 
type of evidence that will suffice to demonstrate entitlement 
to service connection, and the determination of whether lay 
evidence may be competent to satisfy any necessary 
evidentiary hurdles, depends on the type of disability 
claimed).  

The Veteran primarily asserts that the claimed condition is 
due to exposure to asbestos, however he also claims that he 
was exposed to tactical herbicides, commonly referred to as 
"Agent Orange," while stationed in the Republic of Vietnam.  
See VA Form 9, October 2007.  Regulations state that a 
veteran who, during active military, naval, or air service, 
served in Vietnam between January 1962 and May 1975, shall be 
presumed to have been exposed during such service to an 
herbicide agent, absent affirmative evidence to the contrary 
demonstrating that the veteran was not exposed to any such 
agent during service.  38 U.S.C.A. § 1116(f) (West 2002 & 
Supp. 2009).  Service connection is already in effect for 
diabetes mellitus on the basis of presumed exposure to 
herbicides during service in the Republic of Vietnam.  See 
Rating decision, February 2002.  Therefore, he is presumed to 
have been exposed.  

However, there is no presumption to link the claimed disorder 
to the Veteran's Vietnam-era service or herbicide exposure.  
38 U.S.C.A. § 1116 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2009).  Under the authority of the Agent Orange Act of 1991 
and supplemental legislation, the Secretary of VA has 
reviewed reports from the National Academy of Sciences and 
determined that there is no positive association between 
exposure to herbicides and any condition for which he has not 
specifically determined that a presumption of service 
connection is warranted.  72 Fed. Reg. 32395, 32407 (June 12, 
2007).  This would include the Veteran's pleural abnormality.  
Consequently, presumptive service connection is not warranted 
and the Board will proceed with consideration of the 
Veteran's claim on a direct basis.  

In the present case, there is no evidence that the Veteran 
was diagnosed with any pleural abnormality or other lung 
disorder during his military service.  There are two 
nondescript complaints of chest pain reflected in the service 
treatment records.  However, no further treatment was 
indicated on either occasion and the Veteran was returned to 
duty.  Multiple in-service medical examination reports show 
that the Veteran's lungs and chest were clinically evaluated 
as normal, with recurring chest x-ray examinations read as 
normal or negative.  Service treatment records.  

An April 1997 medical statement is addressed to the Maritime 
Asbestosis Legal Clinic and was apparently obtained in 
preparation for civil litigation related to asbestos 
exposure.  The reviewing osteopath examined a single chest x-
ray and found "bilateral pleural thickening" which he 
opined was of the type seen following asbestos exposure and 
consistent with a diagnosis of pleural asbestosis.  Private 
x-ray interpretation, April 1997.  

A physician then reports a review of nonspecific medical data 
for this Veteran and the April 1997 x-ray interpretation.  On 
this basis, he opined that "Shipboard exposure to loose 
asbestos fibers during this seaman's seafaring employment is 
amply indicative of his present malady being caused by the 
asbestos toxin exposure incident to his sailing occupation."  
Private medical opinion, May 1997.  This physician rendered a 
diagnosis of bilateral asbestos-related pleural disease.  Of 
note, the opinion letter also states "This patient has 
respiratory symptoms."  Id.  However, there is no indication 
of what those symptoms may have been.  Furthermore, there is 
no indication that either opining private practitioner 
personally examined the Veteran at any time, or conducted any 
pulmonary function testing.  

The Board finds that the private medical statements are 
adequate evidence that the Veteran was likely exposed to 
asbestos.  However, despite the single x-ray report finding 
changes consistent with asbestosis, there is no clinical 
diagnosis of asbestosis rendered, nor is there any evidence 
that the Veteran has ever been treated for asbestosis or any 
other residual of asbestos exposure.  To this end, it is 
important to note that laboratory or radiological findings 
alone are not considered a disability qualifying for benefits 
under 38 U.S.C.A. §§  1110 or 1131.  A disability under this 
provision is"impairment in earnings capacity resulting from 
such diseases and injuries and their residual conditions in 
civil occupations."  38 C.F.R § 4.1, see Davis v. Principi, 
276 F. 3d 1341, 1345 (Fed. Cir. 2002) (citing with approval 
VA's definition of "disability" in 38 C.F.R. § 4.1).  The 
private medical evidence does not confirm that the Veteran's 
identified pleural thickening results in any current 
impairment in his earnings capacity.   

Instead, the evidence of record reflects that the Veteran 
receives VA treatment for a number of medical conditions, yet 
there is no credible evidence that he receives any treatment 
for residuals of exposure to asbestos.  In fact, in March 
2006, the Veteran reported for an assessment in advance of 
receiving anesthesia for evaluation of an unrelated 
condition.  In preparation for anesthesia, the Veteran had a 
significant personal interest in accurately reporting any 
breathing problems or other diagnosed lung disorder, but no 
such complaint is reflected.  The physician reported no 
pulmonary disease, no airway problems, and normal lungs, 
classifying the Veteran as a "normal healthy patient."  VA 
treatment record, March 29, 2006.  

The Veteran has stated that he was diagnosed with and under 
treatment for a lung condition related to asbestos, but he 
has not identified any treatment provider, or dates for such 
treatment.  Notice of disagreement, April 2007.  The Veteran 
has since indicated that he has no further evidence to submit 
in support of his claim.  Veteran's statement, February 2008.  
Thus, it appears as though the only evidence of asbestos-
related disease is in documentation for litigation purposes 
rather than for the purpose of any medical treatment, and it 
is simply unclear that the diagnosis of asbestos-related 
pleural disease is based on anything other than a single x-
ray read as evidence of pleural thickening.  Private medical 
opinion, May 1997.  

The Veteran was also afforded a VA Compensation and Pension 
(C&P) examination in August 2006.  The Veteran reported no 
history of respiratory neoplasm, pneumothorax, empyema, 
asthma, wheezing, chest pain, respiratory failure, or 
incapacitation.  The only symptoms he affirmed were 
intermittent (less than daily) non-productive coughing and 
fluctuating dyspnea, or shortness of breath, depending on his 
level of exertion.  He reported never experiencing shortness 
of breath while at rest.  The physician examined the Veteran 
but found the only abnormal respiratory finding to be 
decreased breath sounds.  Upon VA chest x-ray in January 
2002, reviewed by the C&P examiner, the lungs were well-
expanded and clear.  There was no definite pneumonic 
consolidation or pleural effusion.  Pulmonary function 
testing (PFT) was performed in July 2006 in conjunction with 
the VA examination.  At that time, the Veteran reported a 
history of smoking for 15 years, although he had quit many 
years prior.  Nonetheless, the PFT results were normal 
without evidence of any pulmonary dysfunction consistent with 
asbestosis.  VA examination, August 2006.  

The examiner opined that the private evidence of pleural 
thickening is at least as likely as not evidence of asbestos 
exposure, which is at least as likely as not a result of 
exposure during military service.  However,  she states that 
the characteristic lung function abnormalities noted on PFT 
studies in patients with asbestosis include:  reduced lung 
volumes, diminished single breath DLCO, decreased pulmonary 
compliance, and absence of airflow obstruction by spirometry.  
In this Veteran's case, the examiner found no evidence to 
support a diagnosis of asbestosis given the July 2006 PFT 
results.  She rendered a diagnosis of asbestos exposure 
without pulmonary dysfunction.  Id.  

With respect to a current diagnosis of the Veteran's 
condition, the Board finds the August 2006 VA examination 
report to be more probative.  Specifically, the private 
medical evidence was obtained approximately nine years prior 
to the date of the present claim.  Notably, even if there was 
credible evidence of a clinically diagnosed lung disease at 
that time, VA may not award compensation for a former 
disability, of which there is no evidence during the 
appellate period.  Degmetich v. Brown, 8 Vet. App. 208 
(1995), aff'd,  104 F.3d 1328, 1332 (Fed. Cir. 1997) (holding 
that compensation may only be awarded to an applicant who has 
a disability existing on the date of the application, and not 
for a past disability).  

Furthermore, a medical opinion is considered adequate when it 
is based on consideration of the appellant's prior medical 
history and examinations and also describes the disability in 
sufficient detail so that the Board's evaluation of the 
claimed disability will be a fully informed one.  See Floyd 
v. Brown, 9 Vet. App. 88, 93 (1996); Ardison v. Brown, 6 Vet. 
App. 405, 407-08 (1994); Green v. Derwinski, 1 Vet. App. 121, 
124 (1991).  The private medical opinion by Dr. SA does not 
provide an adequate supporting rationale to explain why 
evidence of pleural thickening results in pleural disease for 
this Veteran, particularly in light of the absence of PFT 
testing at that time.  See Nieves- Rodriguez v. Peake, 22 
Vet. App. 295 (2008) (holding that a medical evaluation 
report must contain not only clear conclusions with 
supporting data, but also a reasoned medical explanation 
connecting the two).  

The Board acknowledges the argument put forth by the 
Veteran's representative that the August 2006 VA examination 
was conducted by a Physician's Assistant rather than a 
specialist.  The report was then reviewed and confirmed by a 
medical doctor.  Nonetheless, under 38 C.F.R. § 3.159(a)(1) 
(2009), "competent medical evidence means evidence provided 
by a person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions."  A physician's assistant is one who, by 
definition, has 'been trained in an accredited program and 
certified by an appropriate board to perform certain of a 
physician's duties, including history taking, physical 
examination, diagnostic tests, treatment, certain minor 
surgical procedures, etc., all under the responsible 
supervision of a licensed physician.'  Dorland's Illustrated 
Medical Dictionary 1464 (31st ed. 2007).  Thus, a physician's 
assistant, having completed medical education and training, 
fits squarely into the requirement of § 3.159(a)(1) as one 
competent to provide diagnoses, statements, or opinions."  
See Cox v. Nicholson, 20 Vet. App. 563, 569 (2007).

In all, although the record reflects that the Veteran may 
have exhibited pleural thickening upon x-ray in April 1997, 
there is no evidence of a current clinical diagnosis of 
asbestosis or any other chronic residual of asbestos exposure 
that constitutes a disability for the purposes of VA 
compensation.  The Court of Appeals for Veterans Claims has 
specifically disallowed service connection where there is no 
present disability.  See Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).  Therefore, service connection must be 
denied in the absence of a current disability manifested by 
pleural thickening.



The Board has considered the applicability of the benefit of 
the doubt doctrine.  38 U.S.C.A. § 5107; see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).  However, the 
preponderance of the evidence is against the Veteran's claims 
of entitlement to service connection for a pleural 
abnormality.  As such, that doctrine is not applicable in the 
instant appeal and the claim must be denied.  


ORDER

Service connection for a pleural abnormality is denied.  




____________________________________________
C. TRUEBA 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


